Citation Nr: 0328125	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for calluses of feet, 
bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  He also had subsequent inactive duty training in the 
Louisiana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2001 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).          


FINDING OF FACT

Calluses of the feet are first shown many years following 
active service, and are not shown to be related to that 
service. 


CONCLUSION OF LAW

Bilateral calluses of the feet were not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the RO, in April 2001, advised 
him of the evidence that was needed in support of his case, 
where he was to send such evidence, what information was 
still needed, what he could do to assist in the development 
of his case, and who to contact at VA if he had questions or 
needed further assistance.  The Board accordingly finds that 
he was advised as to what 
evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, including records for treatment at the VA 
facility in Shreveport, Louisiana covering the period from 
June 1978 to June 1979, which the veteran maintains are 
relevant to this case.  A search for these records has 
resulted in a determination that no such records for 
treatment of the veteran before 1981 at the Shreveport 
facility exist.  All other records have been obtained and 
associated with the claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.	 Entitlement to Service Connection for Calluses of 
Feet, Bilaterally

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim is 
focused upon: (1) the existence of a current disability; (2) 
the existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the veteran has alleged that he now has 
calluses on his feet as a consequence of his active service, 
and that he has complained of corns and calluses on his feet 
throughout his military career.  However, his service medical 
records do not indicate that he complained of, or received 
treatment or diagnoses for, chronic disability of the feet 
causing calluses.  The report of his service entrance 
examination dated in June 1975 indicates that his feet were 
clinically evaluated to be "normal."  Moreover, during the 
same examination, the veteran himself specifically denied 
lameness and that he had any foot problems.  

The record does not indicate that an examination of the 
veteran upon separation from active duty in June 1978 was 
undertaken.  The Board notes, however, that the report of an 
examination in March 1982 performed in connection with 
Louisiana Army National Guard service indicates that his feet 
were again clinically evaluated to be "normal."  In fact, 
the veteran again denied in 1982 that he had any foot 
problems.  This evidence is inconsistent with the veteran's 
claim that his foot problems began to develop in 1976.  The 
March 1982 examination does note that the veteran had two 
plantar warts, not calluses, as alleged in this case.  This 
report provides no connection between the veteran's prior 
period of active service and the plantar warts.  

With respect to the Shreveport facility medical records from 
June 1978 to June 1979 which the veteran maintains are 
relevant to his claim, the Board notes that, even if, for the 
purposes of argument, these records do exist and are relevant 
here, the active service-disability connection still would 
not be made.  Again, the report of the March 1982 examination 
performed in connection with National Guard Service wherein 
the veteran denied any foot problems would be inconsistent 
with his claims that (1) he had foot problems beginning in 
1976; and (2) that he was treated for foot problems at the 
Shreveport facility from 1978 to 1979.

Similar to prior medical evidence, in October 1985, during a 
routine examination, the veteran again denied foot problems 
and lameness.  A clinical evaluation of the veteran's feet 
resulted in a finding of "normal."  

Indeed, the first medical evidence indicating the presence of 
calluses on the veteran's feet is an outpatient treatment 
record from the VA Medical Center in Shreveport dated in 
March 2000.  This report indicates that the veteran "has a 
big callus on his bilateral toes and also in his left heel."  
While this report certaintly is consistent with the veteran's 
claim that he currently has foot problems, it fails to 
provide a nexus between the calluses now present and the 
period of active military service that concluded more than 
twenty years previously.  While the veteran may allege that 
he has a disability, his allegation must be balanced against 
clinical evidence.  In this case, the record fails to 
indicate the presence of any medical evidence that the 
calluses on the veteran's feet that are first shown in 2000 
were incurred during, cause by, or aggravated by active 
military service between June 1975 to June 1978.

Finally, the Board notes that the veteran provided a 
statement dated in April 2001 from an individual who had 
purportedly enlisted with him in the Louisiana Army National 
Guard.  In this statement, the individual indicates that he 
had observed the veteran's feet during service in the 
National Guard, and that the veteran "suffer[ed] from bad 
feet," which made the veteran walk "cripple."  This 
statement is consistent with the veteran's contention that 
his foot problems are long-standing.  However, this statement 
consists of observations by a layperson not shown to be 
qualified to diagnose the veteran for the claimed disability, 
and therefore cannot constitute medical evidence of 
disability sufficient to link the claimed disability to the 
veteran's military service.  See 38 C.F.R § 3.159(a)(1) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (competent medical evidence is evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).

In sum, the veteran has not proffered qualified medical 
evidence showing that he has a current disability that was 
incurred during, or resulted from, military service; nor has 
he shown that the alleged foot problems constitute a pre-
existing disability that was aggravated by military service.  
The Board must accordingly conclude, with regard to the 
veteran's claim of entitlement to service connection for a 
disability manifested by calluses on both feet, that the 
preponderance of the evidence is against that claim.  The 
claim, accordingly, fails.

ORDER

Service connection for calluses of feet, bilaterally, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

